Case 1:18-cv-02054-LPS Document 53 Filed 01/07/20 Page 1 of 1 PageID #: 1784



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


BIOGEN INTERNATIONAL GMBH,

                       Plaintiff,

       V.                                                     C.A. No. 18-2054-LPS

BANNER LIFE SCIENCES LLC,

                       Defendant.


                                             ORDER

       At Wilmington this 7th day of January, 2020:

       For the reasons set forth in the Memorandum Opinion issued this date,

       IT IS HEREBY ORDERED that:

       1       Defendant' s motion for judgment on the pleadings (D.I. 9) is GRANTED.

       2.      The parties shall meet and confer and, no later than January 8, 2020, submit a

joint proposed redacted version of the Memorandum Opinion, should either party feel it can

demonstrate a meritorious basis to redact any portion of the Memorandum Opinion. Thereafter,

the Court will docket a public version.

       3.      The parties shall meet and confer and, no later than January 13, 2020, provide

the Court with a joint status report, indicating their position(s) as to how this case should now

proceed and with forms of any additional order(s) any party     ·shes the Court to enter.



                                                      HON      LE LEONARD . STARK
                                                      UNITED STATES DISTRICT JUDGE
